Order entered July 13, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00219-CV

         ATHAS HEALTH, LLC D/B/A NORTH AMERICAN SPINE, Appellant

                                             V.

MELODY TREVITHICK, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF PAUL TREVITHICK, DECEASED AND DAMON TREVITHICK
           AND SEDRIC TREVITHICK, INDIVIDUALLY, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-06184

                                         ORDER
       Before the Court is appellant’s July 11, 2016 unopposed motion for extension of time to

file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed within

TWENTY DAYS of the date of this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE